United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-1726
                       ___________________________

                                   Brock Fredin

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

Elizabeth A. Clysdale; David E. McCabe; Grace Elizabeth Miller; Catherine Marie
                        Schaefer; Lindsey E. Middlecamp

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                                ____________

                         Submitted: February 14, 2020
                           Filed: February 20, 2020
                                [Unpublished]
                                ____________

Before GRUENDER, WOLLMAN, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.
       Brock Fredin appeals the district court’s1 adverse judgment in his action raising
constitutional claims under 42 U.S.C. § 1983, and state law claims based on diversity
jurisdiction. Upon careful de novo review, we affirm. See Jessie v. Potter, 516 F.3d
709, 712 (8th Cir. 2008) (standard of review). We agree that Fredin failed to state
claims for abuse of process, fraud, negligent misrepresentation, or conspiracy. See
Tuttle v. Lorillard Tobacco Co., 377 F.3d 917, 926 (8th Cir. 2004) (holding that a
Minnesota state law conspiracy claim failed where it was not supported by a viable
underlying tort claim); Valspar Refinish, Inc. v. Gaylord’s, Inc., 764 N.W.2d 359,
368-69 (Minn. 2009) (listing the elements of fraud and negligent misrepresentation,
which both require that the plaintiff relied on the false information); Hoppe v.
Klapperich, 28 N.W.2d 780, 786 (Minn. 1947) (setting forth the elements of an abuse
of process claim).

       As to Fredin’s Fourth Amendment claim, we find that the subsequent
invalidation of the stalking statute did not retroactively extinguish probable cause for
the search warrant obtained to seek evidence of that crime. See Illinois v. Krull, 480
U.S. 340, 349-50 (1987) (declining to apply the Fourth Amendment’s exclusionary
rule where the officer relied in objective good faith on the statute authorizing the
search, even though the state court subsequently deemed the statute unconstitutional);
Michigan v. DeFillippo, 443 U.S. 31, 37-38 (1979) (holding that probable cause to
arrest the defendant existed even where the ordinance was later found
unconstitutional, because a prudent police officer should not have been required to
anticipate that a court would invalidate the ordinance). We also find that the district
court did not abuse its discretion in denying Fredin leave to file a third amended
complaint. See Trim Fit, LLC v. Dickey, 607 F.3d 528, 531-32 (8th Cir. 2010).




      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Hildy Bowbeer, United States Magistrate Judge for the District of Minnesota.

                                          -2-
      The judgment is affirmed. See 8th Cir. R. 47B. We deny the sanctions
requested by Miller, Schaefer, and Middlecamp under Federal Rule of Appellate
Procedure 38.
                      ______________________________




                                     -3-